UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ACCENT DELIGHT INTERNATIONAL LTD., et al.,                             :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   18-CV-9011 (JMF)
                  -v-                                                  :
                                                                       :         ORDER
SOTHEBY’S, et al.,                                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Upon review of the parties’ (and Bouvier’s) submissions, the Court grants Sotheby’s

application for Letters of Request pursuant to the Hague Convention as follows. First, the

request as to Jean-Marc Peretti is approved on consent in the form attached as Exhibit A to

ECF No. 124. Second, the request as to Yves Bouvier is approved in the form attached as

Exhibit 2 to ECF No. 114. The Court agrees that the issues raised by Mr. Bouvier, see

ECF No. 123, can and should be addressed by the Singaporean (or Swiss) court. Third, the

request as to Tetiana Bersheda is approved in the form attached as Exhibit C to ECF No. 104.

Any disputes regarding attorney-client privilege can be resolved by the U.K. tribunal, and

Plaintiffs’ objection to the length of the deposition is overruled. Sotheby’s shall include

Plaintiffs’ U.K. counsel so long as Plaintiffs identify him or her by December 24, 2019. Finally,

the request as to James Gallon is approved in the form attached as Exhibit D to ECF No. 104,

except that Plaintiffs’ objection to the length of the deposition is sustained and the deposition

shall last no longer than seven hours overo ne day. Once again, Sotheby’s shall include

Plaintiffs’ U.K. counsel so long as Plaintiffs identify him or her by December 24, 2019. To
avoid any confusion, no later than December 26, 2019, Sotheby’s shall submit revised versions

of its request consistent with this Order to be signed by the Court and authenticated by the Clerk

of Court.

       The Clerk of Court is directed to terminate ECF No. 104.


       SO ORDERED.

Dated: December 23, 2019                            __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
